      3:19-cv-03132-TSH # 21   Page 1 of 45                                     E-FILED
                                                       Monday, 20 July, 2020 05:54:29 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

WALTER THOMPSON                  )
on behalf of                     )
JANET THOMPSON, deceased,        )
                                 )
         Plaintiff,              )
                                 )
    v.                           )       No. 19-cv-3132
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
         Defendant.              )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     Plaintiff Walter Thompson appeals from the denial of his deceased

wife Janet Thompson’s application for Supplemental Security Income (SSI)

under Title XVI of the Social Security Act. 42 U.S.C. §§ 416(i), 1381a and

1382c. This appeal is brought pursuant to 42 U.S.C. §§ 405(g) and

1383(c). Walter Thompson filed a Brief in Support of Motion for Summary

Judgment (d/e 15). The Defendant Commissioner filed a Motion for

Summary Affirmance (d/e 19). Thompson filed a Reply Brief (d/e 20) to

respond to Defendant’s Motion for Summary Affirmance. The parties

consented to proceed before this Court. Consent to the Exercise of

Jurisdiction by a United States Magistrate Judge and Reference Order

                               Page 1 of 45
       3:19-cv-03132-TSH # 21   Page 2 of 45




entered October 4, 2019 (d/e 13). For the reasons set forth below, the

Decision of the Commissioner is AFFIRMED.

                         STATEMENT OF FACTS

     The deceased claimant Janet Thompson (hereinafter Thompson) was

born on April 24, 1969. She secured a GED and completed an associate

degree. She previously worked as a cook in a restaurant and had not

worked since the date that she applied for SSI on July 14, 2014. She

suffered from multiple sclerosis (MS), degenerative disc disease, epilepsy,

and depression. She died on May 29, 2016 due to an accidental overdose

of her prescription medications. Walter Thompson was timely substituted

in as her surviving husband and a person entitled to receive

underpayments of benefits that may be owed to Thompson. Certified

Transcript of Proceedings before the Social Security Administration (d/e 9)

(R.), 15, 18, 27,30, 44, 68; see 20 C.F.R. 416.542(b) (authorizing

underpayments of benefits to surviving spouse of deceased claimant).

     On September 22, 2013, Thompson completed a Function Report-

Adult form (Function Report) R. 178-85. Thompson said that as a result of

her physical impairments, she moved more slowly, became off-balance,

was weaker, and became tired more easily. R. 178. Thompson said that in

a typical day, she got up, watched television, cleaned, did laundry, and

                                Page 2 of 45
       3:19-cv-03132-TSH # 21   Page 3 of 45




prepared meals. She took rest periods during the day and took care of

their dogs with the help of her mother and her daughters. She could not

stand for a long period of time, she had trouble putting on socks, and she

had trouble getting in and out of the bathtub. R. 179. She needed

reminders to take showers and to take her medication. Twice a week she

prepared complete meals with several dishes. She took about two hours to

prepare complete meals. She did laundry and used the riding lawnmower

to mow the lawn, resting periodically. R. 180. Thompson drove. She

shopped for groceries once a week for an hour at a time. Her hobbies

were reading, writing, and sitting outside with her dogs. She did not

engage in her hobbies often because she had no energy anymore. She

went to the doctor’s appointments by herself but needed to be reminded of

her appointments. Her impairments affected her ability to lift, squat, stand,

bend, walk, kneel, reach, climb stairs, remember, concentrate, and use her

hands. She could lift five to 10 pounds and walk half a block before she

needed to rest for five minutes. R. 181-83. She followed written

instructions “perfect,” but she forgot oral instructions and did not get along

with authority figures. She handled stress well and changes in routine well.

R. 183-84. Thompson used glasses to read daily. R. 184.




                                Page 3 of 45
       3:19-cv-03132-TSH # 21   Page 4 of 45




     On November 18, 2013, Thompson saw Dr. RaNae Stanton, M.D., for

depression. R. 329-30. Thompson reported that she was experiencing

symptoms of decreased energy, anhedonia, and increased sleep and

wanted counseling. On examination, Thompson’s mood and affect were

depressed. Her orientation, memory, attention, language, and fund of

knowledge were normal. R. 330. Dr. Stanton adjusted Thompson’s

antidepressant medication and referred her for counseling. R. 329.

     On December 27, 2013, Thompson had x-rays of her left hip and

lumbar spine. She stated that she fell on some ice. The hip x-ray showed

no fracture or dislocation. The lumbar spine x-rays showed mild space

narrowing from T11-T12 through L4-L5 with no fractures and minimal

retrolisthesis of L3 on L4. R. 404-05.

     On December 30, 2013, Thompson saw her primary care physician

Dr. Robina Iqbal, M.D., for a follow up after her emergency room visit. R.

515-19. She was taking hydrocodone for the pain. Dr. Iqbal noted that she

advised Thompson in October 2013 to take calcium for osteopenia, but

Thompson had not done so. R. 515. On examination, Thompson had a

normal gait, no joint swelling, and normal movement in all extremities. She

was oriented, her insight and judgment were intact, and her affect was

normal. R. 517. Dr. Iqbal prescribed hydrocodone for the pain. Dr. Iqbal

                                Page 4 of 45
       3:19-cv-03132-TSH # 21   Page 5 of 45




previously advised Thompson to decrease her caffeine intake significantly

due to acid reflux, but she had not done so. Dr. Iqbal reiterated that advice.

R. 518-19.

      On January 10, 2014, Thompson saw Dr. Stanton. R. 325-26.

Thompson said that her anxiety symptoms were improving. She was

compliant with the medication and psychotherapy. Dr. Stanton noted fair

symptom control by report. R. 325. On examination, Thompson’s affect

was normal, and her mood was normal. R. 326.

      On January 15, 2014, Thompson saw state agency psychologist Dr.

Frank Froman, Ed.D., for a mental status examination. R. 368-71. Dr.

Froman noted that Thompson had MS and had recently been released

from prison. She was married, but she was staying with her mother

because she was subject to monitoring under the terms of her parole and

her mother’s residence could accommodate the requirements for

monitoring. On examination, Thompson was oriented and in good contact

with reality. Dr. Froman estimated Thompson to have an average IQ. Dr.

Froman opined that Thompson was depressed and assessed moderate

major depressive disorder, single episode. R. 369-71. Dr. Froman

concluded:

      CONCLUSIONS: It is unlikely that Janet would be able to
      sustain a competitive rate in performing any activities. In all
                                Page 5 of 45
       3:19-cv-03132-TSH # 21   Page 6 of 45




     probability, her work effort would be marred by her limitations in
     physical function.

     She is able to relate modestly to co-workers and supervisors. I
     believe that she can understand oral and written instructions
     and manage benefits. It is unlikely that, given her total picture,
     that she would be able to withstand the stress associated with
     customary employment.

R. 371.

     On January 16, 2014, Thompson had an MRI of her brain and an MRI

of her cervical spine. The results of the MRI of her brain was suspicious

demyelinating plaques of MS in part of the brain and likely for a

demyelinating plaque in another part of the brain. R. 406. The MRI of her

cervical spine showed no indication of demyelinating plaques of MS. The

MRI of her cervical spine also showed no disc herniations and disc

protrusions at C5-C6 and C4-C5 that were smaller than in previous studies.

The MRI showed no cord compression. R. 408.

     On January 27, 2014, Thompson saw neurologist Dr. Walid Hafez,

M.D., for a follow up on her MS. Her mother went with her. Thompson

said she was “OK” except for an episode a few weeks earlier when she

was off-balance. She was standing next to the refrigerator and held onto

the refrigerator when she became off-balance. Her daughter walked her

over to a recliner and her hands and legs started to shake. She thought

that the episode might have been a seizure, but she was not sure.
                                Page 6 of 45
         3:19-cv-03132-TSH # 21            Page 7 of 45




Thompson’s mother said that during the episode, Thompson could answer

questions, but her hands shook. Her mother reported that Thompson fell

twice in the past week. Thompson asked for pain medication. R. 510.

        On examination, Thompson was 5 feet 8 inches tall, weighed 211

pounds, and had a body mass index (BMI) of 32+. Dr. Hafez found that

Thompson’s sensation was preserved, she could transfer from sitting to

standing and ambulate on her own. She was cautious when walking and

“somewhat unsteady on turns.” Her Romberg test was negative and her

finger to nose coordination was normal. R. 513.1 Dr. Hafez assessed MS,

loss of balance from MS, weight gain, and complex partial seizures still

recurring and recommended a fitness program and education on healthy

nutrition. Dr. Hafez prescribed steroids for her MS. R. 514. Dr. Hafez also

recommended an EMG/nerve conduction study of her lower extremities.

        On February 7, 2014, Thompson had a CT scan of her lumbar spine

and an electroencephalogram (EEG). The CT scan showed facet

arthropathy, minimal bulges at L2-L3 and L4-L5, and moderate stenosis at

L2-L3, L3-L4, and L4-L5. The EEG findings were “mild and meager” and




1
 Romberg’s sign is a test of balance with feet close together and eye closed. See Dorland’s Illustrated
Medical Dictionary (32nd ed. 2012) (Dorland’s), at 1715.
                                           Page 7 of 45
        3:19-cv-03132-TSH # 21   Page 8 of 45




not enough to support a diagnosis of a focal dysfunction or a seizure

disorder. R. 412-13.

       On February 11, 2014, Thompson went to the emergency room at

Blessing Hospital in Quincy, Illinois. She reported having diarrhea for four

days, was dizzy, shaky, light-headed, and near syncope. She reported

falling and hitting her head. R. 445. A head CT scan and chest x-ray were

negative. She was oriented with normal mood and affect, normal

sensation, and full range of motion in her extremities. She had mild

tenderness in her neck. She was treated and released from the emergency

room. R. 446.

       On February 14, 2014, Thompson saw state agency physician Dr.

Raymond Leung, M.D., for a consultative examination. R. 373-76.

Thompson stated that she was diagnosed with MS in October 2012. She

had balance problems and she could fall. She did not use a cane or walker

to ambulate. Her hands sometimes got shaky and she had some problems

with short-term memory. She could walk a block and lift 10 pounds. R.

373.

       On examination, Thompson was 69½ inches tall and weighed 210

pounds. She walked with a limp and could walk 50 feet without assistance.

She could hop, tandem walk, heel walk, and toe walk. She could squat but

                                 Page 8 of 45
       3:19-cv-03132-TSH # 21    Page 9 of 45




needed help getting back up. She had decreased range of motion in her

cervical spine. She had no muscle atrophy or spasms. She could oppose

her thumb with each finger and has 5/5 pinch, arm, leg, and grip strength.

She got on and off the examination table without difficulty. She had normal

sensation and she could manipulate small objects “fairly well.” R. 375.

      On February 19, 2014, Thompson had an EMG/nerve conduction

study. She had reported numbness and pain in her left leg from the knee

up. R. 503. The study was “all in all benign.” R. 504.

      On February 20, 2014, Thompson saw nurse practitioner Daveda

Voss, NP, at Blessing Hospital for a Pain Management consultation.

Thompson reported pain in her lower back, left thigh, and left knee. The

pain occurred daily and ranged from 6/10 to 9/10. Voss administered

screening tests that indicated moderately severe depression and

“exceedingly high risk of opioid misuse and abuse.” R. 384.

      On examination, Thompson had an essentially steady gait. Her joints

had age-appropriate range of motion. She was deconditioned, but her

hand grips, shoulder shrugs, and forearm pushes and pulls were equal

bilaterally and “fairly strong in nature.” Straight leg raising test was

negative. She had tender points over her lumbosacral, trapezial, and both

hips. Her axial load and truncal rotation were positive. She had a flat

                                 Page 9 of 45
      3:19-cv-03132-TSH # 21   Page 10 of 45




mood and affect and denied any hallucinations or suicidal or homicidal

ideations. Voss assessed chronic low back pain and left hip and knee

radiculopathy. R. 385. Voss recommended improved sleep hygiene and

exercise. Voss emphasized the importance of cardiovascular exercise and

ordered physical therapy to work on core strengthening and toning. Voss

also recommended water exercise. She gave Thompson a form to apply

for a scholarship to pay for a membership at the YMCA to use the pool.

Voss referred Thompson to licensed clinical social worker Bridget Ormond

for counseling. Voss recommended continuing her current prescriptions of

gabapentin and hydrocodone and she added a muscle relaxant Baclofen.

She said that hydrocodone should not be the “cornerstone” of Thompson’s

pain treatment plan. R. 386.

     On February 28, 2014, Thompson had an EEG. The test showed

some mild abnormalities that were not sufficient to diagnose a seizure

disorder. R. 421.

     On March 20, 2014, Thompson saw Voss. Thompson said she had

no improvement. She had been going to physical therapy twice a week.

She walked her dog in the yard, but she did not engage in any

“cardiovascular level activity.” She admitted taking extra hydrocodone

tablets beyond what was prescribed and also admitted taking her mother’s

                               Page 10 of 45
      3:19-cv-03132-TSH # 21   Page 11 of 45




prescription medication alprazolam (Xanax) to help her sleep. Her pain

ranged from a 5/10 to a 9/10. Voss’ screening test indicated mild

depression. R. 391.

     On examination, Thompson’s gait was essentially normal. Her

musculature was deconditioned, but her hand grips, shoulder shrugs, and

forearm pushes and pulls were equal bilaterally and “fairly strong.” Straight

leg raising test was negative. She had tender points over her lumbosacral,

trapezial, and both hips. Voss told Thompson she had to walk every day.

R. 391. She again told Thompson to complete the application for the

scholarship to the YMCA to begin water exercises and to perform the home

exercise program that she had received. R. 392. Voss also increased her

gabapentin and baclofen but would not refill her hydrocodone until March

22, 2014. She told Thompson to limit herself to two hydrocodone pills a

day. Voss also ordered a TENS unit for Thompson. R. 392.

     On the same day, March 20, 2014, Thompson also saw social worker

Ormond. 394-95. Thompson said that overall she was doing okay. Her

stress was down because she was no longer under house arrest and was

taken off parole. She stated that she took her mother’s Xanax to help her

sleep. Ormond warned her not to take medication that was not prescribed

to her and warned of the risk of addiction to Xanax. Ormond also talked to

                               Page 11 of 45
       3:19-cv-03132-TSH # 21    Page 12 of 45




Thompson about her activity levels. Ormond recommended joining the

YMCA to use a heated swimming pool for exercise. Thompson had an

application for financial assistance at the YMCA and would fill it out and

turn it in on her own. R. 395.

      On May 1, 2014, Thompson saw nurse practitioner Voss. R. 396-98.

Thompson had reported to Voss that her hydrocodone prescription had

been stolen, but she did not file a police report. She reported difficulties

taking gabapentin and baclofen. Voss noted that Thompson did not have

any trouble taking hydrocodone or her mother’s Xanax prescription.

Thompson also reported that she got medication at a “street pharmacy”

and she smoked marijuana. R. 396.

      Thompson’s pain was located in her lower back down her left leg to

her knee. She hurt her knee when she went mushroom hunting. R. 396.

Thompson had been prescribed water therapy, but she had not followed

through with the therapy. She had followed through with seeing licensed

clinical social worker Ormond. Voss noted that Ormond administered some

tests to Thompson. The tests indicated mild depression and “exceedingly

high risk of opioid misuse and abuse.” R. 396.

      On examination Voss observed that Thompson was alert and

oriented. Her gait was essentially stable without any limp or abnormality.

                                 Page 12 of 45
      3:19-cv-03132-TSH # 21    Page 13 of 45




Her musculature was deconditioned. Her “hand grips, shoulder shrugs,

forearm pushes and pulls. foot pushes and pulls, leg lifts, leg

kicks, [were] equal bilaterally and fairly strong.” Thompson’s affect and

mood were flat; she denied any depression; and she denied any

hallucinations, suicidal ideations, or homicidal ideations. R. 397. Voss

emphasized to Thompson the need to engage in cardiovascular exercise.

Voss also recommended that Thompson continue to see counselor

Ormond. R. 397.

      On May 15, 2014, Thompson saw Voss. Thompson stated that she

did not attend scheduled physical therapy sessions, sessions with social

worker Ormond, or counseling sessions with her therapist that she began

seeing while on parole. Her drug screening test was positive for marijuana

and opioids, and possibly oxycodone and benzodiazepines. Thompson

reported she walked her dog once a day for 10 to 15 minutes and her pain

ranged from 6/10 to 10/10. It was 8/10 at the visit. R. 399. On

examination, her gait was stable without any limp or abnormality, her

muscles were slightly deconditioned, her hand grips, shoulder shrugs,

forearm pushes and pulls, foot pushes and pulls, leg lifts, and leg kicks

were equal and fairly strong bilaterally. R. 399. Thompson’s affect was

flat, and her mood was “fairly okay.” She denied any significant depression

                               Page 13 of 45
         3:19-cv-03132-TSH # 21           Page 14 of 45




and denied any suicidal or homicidal ideations. R. 400. Voss did not

change Thompson’s medications. She strongly urged Thompson to

acquire a TENS unit and let physical therapy assist her with it. R. 400.

       On May 29, 2014, Thompson had an MRI of her brain and cervical

spine. The MRI showed no specific change from the January 16, 2014

MRIs of her brain and spine. R. 425-26.

       On June 13, 2014, Thompson saw Dr. Salvador Sanchez-Zuniga,

M.D., for depression and anxiety. R. 381-82. She reported constant pain.

She was discharged from the Blessing Hospital Pain Service because she

abused her pain medications. She was unable to focus or concentrate and

said she was “self-medicating” with marijuana. R. 381. On examination,

Thompson had a constricted affect and depressed mood. She made good

eye contact, and she had intact memory, attention, registration, and

concentration. Her insight and judgment were limited. She denied any

hallucinations or suicidal or homicidal ideations. R. 381. Dr. Sanchez-

Zuniga assessed major depressive disorder, recurrent, without psychotic

features; and anxiety disorder, not otherwise specified. Dr. Sanchez-

Zuniga adjusted her medication and referred her for counseling. R. 382.2


2
  Dr. Sanchez-Zuniga also assigned Thompson a Global Assessment of Functioning (GAF) score of 50.
R. 382. The GAF score was a measure of a clinician’s judgment of an individual’s overall level of
functioning on a hypothetical continuum of mental health and illness. American Psychiatric Assn,
Diagnostic and Statistical Manual of Mental Disorders (4th ed. Text Rev.) (DSM IV-TR), at 32-35. A GAF
                                          Page 14 of 45
         3:19-cv-03132-TSH # 21            Page 15 of 45




        On July 30, 2014, Thompson had x-rays of her lumbar spine. The x-

rays showed “very mild degenerative changes. . . . Nothing acute.” R. 430.

        On August 19, 2014, Thompson saw Dr. Hafez for a follow up on her

MS. R. 470-74. She was ambulatory and came alone. She woke up the

day before “out of sorts” and with a headache and was stumbling and could

not “talk right all day long.” She went to the emergency room at Blessing

Hospital. The emergency room physicians performed a CT scan and x-

rays. All came back normal. She received an injection of Tylenol and

morphine and was sent home. She reported daily pain due to her back and

right thigh. She also reported that she had pain everywhere and rated her

pain as 7/10. She asked about a TENS unit that the pain clinic had ordered

for her. Thompson said that she had trouble thinking, speaking,

ambulating, and keeping her balance. R. 470, 473. On examination,

Thompson’s motor strength was “in fact good,” and her sensation was

preserved. She ambulated with a left antalgic gait. Dr. Hafez noted that

her left knee tended to “give way,” but “she never falls down.” R. 473.




score of 41 to 50 indicated either serious symptoms or any serious impairment in social, occupational, or
school functioning. DSM IV-TR, at 34. The American Psychiatric Association no longer recommends use
of the GAF score. Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013), at 16.
                                          Page 15 of 45
      3:19-cv-03132-TSH # 21    Page 16 of 45




      On September 4, 2014, Thompson had an EEG performed. The

results were “all in all benign” and did not support a diagnosis of a seizure

disorder. R. 435.

      On October 19, 2014, Thompson went to the emergency room at

Blessing Hospital after she fell down some stairs at work. X-rays were

taken of her ribs and spine. The x-rays showed no fractures, normal

alignment of the thoracic spine, and minimal degenerative changes in the

thoracic spine. R. 614; see R. 458.

      On October 24, 2014, Thompson saw her primary care physician Dr.

Oluwaseun Odumosu, M.D., for a follow up. She reported that she fell

again at home on October 22, 2014 and injured her foot in this second fall.

She rated her pain at 7/10. She could bear weight on her foot and she did

not feel weaker on her left side. She also reported that her right thigh had

been numb for a year. R. 458. Her depression and anxiety were stable

and she denied any suicidal ideations. R. 461.

      On examination, Thompson was 5 feet 6.5 inches tall, weighed 201

pounds 4 ounces and had a BMI of 30.16. R. 463. Thompson limped on

the left. She had no joint swelling, she had normal muscle strength and

tone, and she had no involuntary movements. She had tenderness in her

back. Thompson’s motor examination was normal, and she had equal

                                Page 16 of 45
      3:19-cv-03132-TSH # 21    Page 17 of 45




movement of all extremities. She was oriented, her insight and judgment

were intact, and her affect was normal. Her mood was low and anxious.

Dr. Odumosu assessed MS and stable depression. Dr. Odumosu ordered

x-rays of Thompson’s foot to rule out fractures and prescribed ibuprofen for

the pain. Dr. Odumosu encouraged Thompson to exercise and lose

weight. R. 461.

      On November 5, 2014, Thompson underwent a neuroforaminal block

at L4-L5. R. 618.

      On November 7, 2014, Thompson saw Dr. Salvador Sanchez, M.D.,

for a medication check. R. 631-32. On examination, Thompson’s

appearance, behavior, activity level, orientation, speech, affect, thought

process, insight, judgment, and cognition were all normal. She did not

have any suicidal or homicidal ideations, delusions, or hallucinations. Her

psychiatric condition was stable. R. 632.

      On January 7, 2015, Thompson had an MRI of her brain. The MRI

showed no significant change in her MS plaque burden from prior studies.

R. 624-25.

      On February 23, 2015, state agency physician Dr. Joseph Kozma,

M.D., conducted a consultative examination of Thompson. R. 566-71.

Thompson told Dr. Kozma that she fell easily and dropped things easily.

                               Page 17 of 45
      3:19-cv-03132-TSH # 21   Page 18 of 45




She had constant back pain that she rated at a 7/10. The pain did not

radiate. She also had pain in her left leg and sometimes in her hips. She

estimated that she could walk 20 feet. Dr. Kozma noted that the medical

records said Thompson limped, but she did not limp during his

examination. R. 566. She said that she did not have numbness in her

hands, but she had some problems with her memory. R. 567. On

examination, she had normal strength with no muscle wasting in her upper

extremities. She had normal finger dexterity and 4/5 grip strength and

normal muscle development in her lower extremities. She had no swelling

tenderness, or crepitus in any of her joints. Her spine was not tender, and

she had normal muscle tone in her paravertebral muscles. She had limited

range of motion in her lumbar spine. Her sensory examination was normal

and she had no abnormal reflexes. Her equilibrium was normal and she

could heel and toe walk. Straight leg testing was to 80 degrees bilaterally.

Her gait was normal and her posture was normal with no postural

instability. She did not try to squat. Mentally, she was oriented, and she

spoke normally, her emotional state was stable, her intellectual function

was intact, and her thought content and speech were proper. R. 569-70.

     Dr. Kozma concluded that Thompson could perform fine and gross

manipulations, her grip strength was 4/5 and her upper body strength was

                               Page 18 of 45
       3:19-cv-03132-TSH # 21   Page 19 of 45




5/5. She had good range of motion in her knees and hips and the straight

leg testing to 80 degree was “quite satisfactory.” Thompson had some

problems with her equilibrium, but she was not dizzy. Dr. Kozma found that

Thompson had a mild problem with her balance sense. R. 570.

      On April 3, 2015, Thompson saw state agency psychologist Dr.

Froman for another mental status examination. R. 634-37. Thompson

reported that she was dealing with her MS. She also had arthritis in her

hips, knees, and back and reported chronic headaches and anemia. She

used marijuana to help with her symptoms. She denied having seizures

and said that she used to pass out but had not done so for at least a year.

R. 634. On examination, Dr. Froman found that little had changed since he

last spoke to Thompson. Dr. Froman administered a personality

assessment inventory during this examination. The personality

assessment inventory indicated that Thompson had significant difficulties,

including “a tendency to be somatic, naturally experienced as the result of

her MS; physiologically anxious; depressed; having resentful feelings;

borderline personality traits; history of antisocial behaviors supporting her

contention that she indeed feels subjectively overwhelmed.” R. 636. Dr.

Froman assessed major depressive disorder, becoming chronic, anxiety




                                Page 19 of 45
       3:19-cv-03132-TSH # 21     Page 20 of 45




disorder not otherwise specified, and marijuana use. Dr. Froman

concluded:

      CONCLUSIONS: Janet's low energy level and lethargy, make
      it unlikely that she would be able to perform one or two step
      assemblies at or even near a competitive rate. She relates
      quite modestly and in a limited way. She appears sheepish,
      shy, and reticent. I believe that she can nevertheless
      understand oral and written instructions and manage benefits.
      She will have significant difficulty managing the stress
      associated with customary employment.

R. 636. Dr. Froman noted that he reviewed notes from Blessing Hospital

visits on June 13, 2014 and August 12, 2014. R. 636.

      On April 24, 2015, state agency psychologist Dr. Joseph Mehr, Ph.D.,

prepared a Psychiatric Review Technique and Mental Residual Functional

Capacity Assessment of Thompson. R. 53-54, 57-59. Dr. Mehr opined

that Thompson had an affective disorder that caused moderate restrictions

in her activities of daily living, moderate difficulties maintaining social

functioning, and mild difficulties maintaining concentration, persistence, or

pace. Dr. Mehr opined that Thompson had no episodes of

decompensation. R. 53. Dr. Mehr reviewed Thompson’s medical records

and Dr. Froman’s report. Dr. Mehr stated that Dr. Froman’s findings

regarding the severity of Thompson’s limitations was not supported by the

evidence in the record. R. 54. Dr. Mehr further noted:



                                 Page 20 of 45
      3:19-cv-03132-TSH # 21    Page 21 of 45




      CREDIBI LITY ISSUES: The reported impairments could
      reasonably be expected to be due to the diagnosed disorder,
      but the described severity of functional impairment appears to
      be beyond what would be expected given the severity of the
      symptoms described in the medical evidence.

R. 54. Dr. Mehr opined that Thompson’s mental impairments caused

moderate difficulties carrying out detailed instructions and maintaining

concentration for extended periods. She was also moderately limited in her

ability to deal with the general public. R. 58. Dr. Mehr concluded:

      This lady is oriented, does not have marked memory
      impairment, and she is basically independent in activities of
      daily living. She has the mental capacity necessary for
      remembering work locations and general work related
      procedures. She also has the cognitive capacity to understand
      and remember instructions for simple tasks of a routine and
      repetitive type.
      She retains sufficient attention and concentration to persist at
      and complete work activities for the usual periods of time
      required in the general work force. To the extent her physical
      condition allows, this claimant has the capacity for adequate
      pace and perseverance to maintain a schedule and on time
      attendance, and she has the capacity to complete a normal
      work day and work week on a regular basis. She is able to
      perform at minimally acceptable rates, requiring only the
      common frequency and lengths of rest breaks. Psychologically
      based symptoms would not markedly impair her capacity to
      complete a normal work week.
      She has limited social tolerance so she would do best in a
      socially undemanding and restricted setting that requires only
      reduced interpersonal contact, away from the general public,
      but she could relate acceptably with a supervisor and
      coworkers to the minimally necessary degree.
      She retains the capacity to be aware of and self -protective of
      common hazards. This woman also retains the capacity to
      utilize public transportation to and from a place of work.
                               Page 21 of 45
         3:19-cv-03132-TSH # 21   Page 22 of 45




R. 59.

      On May 1, 2015, state agency physician Dr. Richard Lee Smith, M.D.,

prepared a Physical Residual Functional Capacity Assessment. R. 55-57.

Dr. Smith opined that Thompson could: lift 20 pounds occasionally and 10

pounds frequently; stand and/or walk for six hours in an eight-hour

workday; sit for six hours in an eight-hour workday; and never climb

ladders, ropes, or scaffolds. Dr. Smith said that Thompson should avoid

concentrated exposure to hazards. Dr. Smith found no other functional

limitations. R. 56-57.

      On August 17, 2015, Thompson completed a “Seizure

Questionnaire”, a “Pain Questionnaire”, and another Function Report-Adult

form (Function Report). R. 221-31. Thompson said on the Seizure

Questionnaire that she had her first seizure in 2012 and she did not have

seizures often. She had four seizures since September 2012.

      Thompson wrote on the Pain Questionnaire that her pain began in

2013. She had pain in her hip, back, and abdomen. The pain was brought

on by standing, walking, and moving around and she had the pain daily.

Rest did not relieve the pain and she took oxycodone for the pain. The

medicine made her tired and clumsy. She had a TENS unit, but “they took

it back.” The pain affected her activities beginning in 2014. She opined
                                  Page 22 of 45
      3:19-cv-03132-TSH # 21    Page 23 of 45




that she could walk half a block, stand for 10 minutes, and sit for one to two

hours. Thompson said she got someone to give her a ride if she needed to

run an errand. She needed help with “cleaning, laundry, pets, seeing what

I’m reading.” R. 221-23.

      Thompson reported on the Function Report that she had problems

concentrating and remembering things. She had lost her balance, fell, and

hurt herself, her hands shook, and her medications made her sleepy. R.

224. She watched television during the day and she walked her dogs up

and down an alley. Her daughter helped her walk the dog because the dog

pulled Thompson over. She had trouble sleeping and she had problems

keeping her balance in the shower and trouble bending to dress herself.

She cut herself shaving and she dropped food while eating because her

hands shook. R. 225. She needed reminders to take care of her personal

needs and to take her medications. She prepared simple meals on a

weekly basis. Cooking took an hour with breaks and she changed her

cooking activity because she got burned and cut “a lot.” R. 226. She

washed dishes and cleaned house two to three times a week. She needed

encouragement to vacuum, mop, and carry laundry, and she did not do

yardwork because of the heat. R. 226-27. She drove with her husband or

daughter in the car. Her husband did not want her to go out alone because

                               Page 23 of 45
       3:19-cv-03132-TSH # 21   Page 24 of 45




she tended to lose her balance and fall. Her husband did the grocery

shopping and she did not remember to pay bills. R. 227. She talked to

others on the telephone two to three times a week. She needed reminders

to go to doctor’s appointments and she did not go to the doctor’s

appointments alone. R. 228. Her impairments affected her ability to lift,

squat, bend, stand, reach, walk, sit, kneel, talk, climb stairs, remember,

concentrate, complete tasks, understand, use her hands, and get along

with others. She did not follow written instructions well because her

eyesight was worsening and she forgot oral instructions. R. 229. She did

not get along with authority figures, and she did not handle stress or

changes in routine well. R. 230. Thompson’s medications made her

sleepy. She did not list having a TENS unit on the Function Report. R.

231.

       On August 19, 2015, Thompson saw Dr. Hafez for a follow-up on her

MS. R. 829-34. Thompson reported frequent falls, diplopia (double

vision), and being off balance. She also reported back pain that radiated

into her left lower extremity and she said her memory was “horrible.” On

examination, Thompson was alert and cooperative. She spoke slowly,

answered slowly, and acted depressed. She could transfer and ambulate

on her own. She had a left antalgic gait due to back and leg pain. Dr.

                                Page 24 of 45
      3:19-cv-03132-TSH # 21   Page 25 of 45




Hafez assessed MS and by report gait ataxia, falls, and diplopia. Dr. Hafez

planned additional brain imaging to see if her plaque burden had increased.

R. 832.

     On September 1, 2015, Thompson went to the emergency room at

Blessing Hospital with a seizure. She had a blank stare, headache, and

she bit her tongue. Thompson, however, had not been compliant with her

medications. She had missed recent doses of her seizure medications.

She was given Keppra and Motrin and was discharged from the emergency

room. R. 665-66.

     On September 14, 2015, Thompson saw Dr. Kozma for another

consultative examination. R. 653-57. She had numbness in her left leg,

foot, and toes and balance problems. She had pain in her lumbar spine

that radiated down her left lower extremity. She had no problems with her

visual acuity. R. 653.

     On examination, Thompson had normal strength and muscle

development in her upper and lower extremities. Her finger dexterity was

normal, and her grip strength was 5/5. She had no joint tenderness, no

crepitus, and minimal tenderness in her back. Thompson’s gait and

posture were normal with no postural instability. Heel and toe walking were

done clumsily due to poor balance. She could squat ¾ of the way down.

                               Page 25 of 45
      3:19-cv-03132-TSH # 21   Page 26 of 45




The range of motion in her lumbar spine was limited. Her sensory

examination was normal and her deep tendon reflexes in her lower

extremities were absent. Her equilibrium was normal. Dr. Kozma noted

that Thompson had some balance problems but no dizziness. She

occasionally had double vision and Dr. Kozma opined that the balance and

double vision was due to her MS. He noted that she had a recent seizure,

the second one in her lifetime. She did not use assistive devices to walk.

R. 656-57.

     On the next day, September 15, 2015, Thompson went to the

emergency room at Blessing Hospital. She complained of pain in her left

side below her breast after she fell on September 9, 2015. She was

admitted to the hospital. R. 702. A CT scan of her lumbar spine showed

mild facet joint degenerative changes and no acute osseous abnormality.

R. 747.

     On September 16, 2015, Thompson saw Dr. Luis Zayas-Rodriguez

for a consultation. R. 702-04. She reported pain in her side and numbness

in her toes and the plantar regions of her feet. She was moving a metal

cabinet when she fell on September 9. X-rays and CT scans taken in the

emergency room showed normal results and no fractures. She reported

she had problems with her gait and had a wide based gait. She had no

                               Page 26 of 45
      3:19-cv-03132-TSH # 21   Page 27 of 45




double vision or eye pain. Dr. Zayas-Rodriguez noted “She is actually

pretty strong in general.” R. 702. On examination, Thompson had 5/5

strength and normal tone in all extremities. She had decreased sensation

in her toes and plantar regions and she had decreased sensation in her left

leg. She said she had the numbness in her leg for a long time. Her finger

to nose coordination was grossly normal and she could stand

independently. She had a wide based gait and fair dynamic balance. Dr.

Zayas-Rodriguez did not think she needed another brain MRI. Her MRI

from two weeks earlier showed that her MS was stable. Dr. Zayas-

Rodriguez also recommended against administering steroids because her

paresthesias (numbness and tingling) was not severely painful. R. 703.

     On September 17, 2015, Thompson was released from Blessing

Hospital with instructions to use a walker at home while walking if she had

pain. She was not given any additional medications. R. 705.

     On September 29, 2015, Thompson saw state agency psychologist

Dr. Froman for a third mental status examination. R. 647-50. Dr. Froman

assessed chronic major depressive disorder, mild to moderate; panic

disorder with agoraphobia; kleptomania and motivated stealing by history;

and marijuana abuse—self therapy. R. 649. Dr. Froman concluded:

     CONCLUSIONS: Janet tends to move slowly and unsteadily,
     suggesting that she will have difficulty performing one or two
                               Page 27 of 45
       3:19-cv-03132-TSH # 21    Page 28 of 45




      step assemblies at a competitive rate. She relates in a
      somewhat flattened manner, nevertheless maintaining good
      eye contact, suggesting that her depression is not at a "severe
      level."

      She appears able to understand oral and written instructions
      and appears also able to manage cash benefits. Once again, I
      believe that she will have difficulty managing the stress
      associated with customary employment, not only because of
      the psychological aspects of her situation, but certainly because
      of the physical aspects. If indeed she falls, is clumsy, cannot
      stand well on her feet, this would pose a significant risk to a
      potential employer.

R. 649-50. Dr. Froman reviewed his April 3, 2015 report in preparation of

this report. R. 650.

      On October 8, 2015, state agency psychologist Dr. Darrell Snyder,

Ph.D., prepared a Psychiatric Review Technique and a Mental Residual

Functional Capacity Assessment. R. 74-75, 79-81. Dr. Snyder opined that

Thompson had an affective disorder, anxiety disorder, personality disorder,

and substance additive disorder. Dr. Snyder further opined that her mental

impairments caused moderate restrictions in her activities of daily living,

moderate difficulties maintaining social functioning, and mild difficulties

maintaining concentration, persistence, or pace. Thompson had no

episodes of decompensation. R. 74. Dr. Snyder said that Thompson was

moderately limited in her ability to carry out detailed instructions, maintain

concentration for extended periods of time, work in close proximity to

                                Page 28 of 45
      3:19-cv-03132-TSH # 21   Page 29 of 45




others, complete a normal workday and workweek without interruptions due

to psychological symptoms, deal with the general public, and respond

appropriately to changes in work settings. R. 79-80. Dr. Snyder

concluded:

     She has the mental capacity necessary for remembering work
     locations and general work related procedures. She also has
     the cognitive capacity to understand and remember instructions
     for simple tasks of a routine and repetitive type.
     She retains sufficient attention and concentration to persist at
     and complete work activities for the usual periods of time
     required in the general work force. To the extent her physical
     condition allows, this claimant has the capacity for adequate
     pace and perseverance to maintain a schedule and on time
     attendance, and she has the capacity to complete a normal
     work day and work week on a regular basis. She is able to
     perform at minimally acceptable rates, requiring only common
     frequency and lengths of rest breaks. Psychologically based
     symptoms would only rarely impair her capacity to complete a
     normal work week.
     She has limited social tolerance so she would do best in a
     socially undemanding and restricted setting that requires only
     reduced interpersonal contact, away from the general public,
     and others. She retains the capacity to be aware of and self -
     protective of common hazards. This woman also retains the
     capacity to utilize public transportation to and from a place of
     work. However, frustration tolerance is lower and changes
     would be stressful.

R. 80-81.

     On October 29, 2015, state agency physician, Dr. LaVerne Barnes,

D.O., prepared a Physical Residual Functional Capacity Assessment of

Thompson. R. 76-79. Dr. Barnes opined that Thompson could:

                               Page 29 of 45
      3:19-cv-03132-TSH # 21    Page 30 of 45




occasionally lift 20 pounds and frequently lift 10 pounds; stand and/or walk

for six hours in an eight-hour workday; sit for six hours in an eight-hour

workday, never climb ropes, ladders, or scaffolds; and frequently balance

and stoop. Dr. Barnes also said that Thompson should avoid concentrated

exposure to hazards. R. 77-78.

      On February 26, 2016, Thompson had an MRI of her brain. The MRI

showed no significant change in the disease burden from the prior studies.

R. 757.

      On May 23, 2016, Thompson saw Dr. Hafez for a follow-up on her

MS. R. 793-98. Thompson was ambulatory. She came to the office visit

alone. R. 793. She complained of severe headaches and an unsteady

gait. She reported bumping her head and body against doorways, tripping,

falling down, and injuring her thigh. She also had blurry vision that was

worsening. Dr. Hafez noted that she needed glasses. Marijuana helped

her headaches and she wanted medical marijuana for her pain, her MS,

and her headaches. R. 796. On examination, Thompson was 68 inches

tall, weighed 192.2 pounds and had a body mass index of 29.21. She

could ambulate on her own, but with an unsteady gait. She was weak and

uncoordinated on the left side. R. 796.




                                Page 30 of 45
      3:19-cv-03132-TSH # 21   Page 31 of 45




     Thompson died six days later on May 29, 2016. R. 39. On July 7,

2016, Thompson’s surviving spouse Walter Thompson filed Notice

Regarding Substitution of Party Upon Death of Claimant. Walter

Thompson was then substituted in as plaintiff. R. 15.

                    THE ADMINISTRATIVE HEARING

     On July 12, 2017, the Administrative Law Judge (ALJ) conducted an

evidentiary hearing. R. 35-47. Walter Thompson and his attorney

appeared at the hearing. R. 37. Walter Thompson testified that he and

Thompson had been married for seven years at the time of her death.

They lived together since May 2014. R. 39.

     Walter Thompson testified that Thompson began falling in October

2014 and she fell down two to three times a week. She would get dizzy,

lose her balance, and fall. She also had problems walking. R. 40.

     Thompson had remitting and relapsing MS. Walter Thompson said

that she would be balanced, but she would then become shaky and then

off-balance again. She also would be coherent and would remember

things, but then “she would go through a month or two where she would

seem disoriented most of the time.” Her relapses were worse during the

summer due to the heat. R. 41.




                               Page 31 of 45
      3:19-cv-03132-TSH # 21   Page 32 of 45




     Walter Thompson said that Thompson had problems with fatigue

even when she was in remission. On a typical day, she would lie down five

hours out of an eight-hour day and she slept sometimes while she was

lying down. She also had problems eating when she was depressed.

Walter Thompson said he constantly had to make sure she ate. R. 42.

     Thompson had problems bathing herself and could not maintain her

balance while bathing. Walter Thompson had to monitor when she tried to

shower to make sure she did not fall. He had to be with her when she

bathed to help her in and out of the tub. R. 42-43.

     Walter Thompson said that Thompson’s youngest daughter Desiree

helped Thompson take care of her hair. Thompson got dressed about two

to three times a week. She did not have the energy to get dressed every

day. R. 43-44.

     Thompson had side effects from her medications and would itch and

become flush. She had nausea and vomited about once a week. R. 45.

     Thompson had trouble seeing at night. She stopped driving because

she could not see at night a year before she died. R. 46.

     Walter Thompson completed his testimony, and the hearing then

concluded.




                               Page 32 of 45
      3:19-cv-03132-TSH # 21    Page 33 of 45




              EVIDENCE SECURED AFTER THE HEARING

      On August 21, 2017, a medical expert neurologist Dr. Steven

Goldstein, M.D., prepared form entitled “Medical Interrogatory Physical

Impairment(s)—Adults.” R. 860-62. The ALJ solicited Dr. Goldstein’s

answers to the interrogatories as an impartial medical expert. Dr. Goldstein

stated that the record did not contain sufficient evidence to allow Dr.

Goldstein to form an opinion about the nature and severity of Thompson’s

impairments. Dr. Goldstein stated the medical records did not include the

results of a lumbar puncture needed to confirm a diagnosis of MS and that

the evidence of Thompson’s impairments did not meet or equal a Listing.

Dr. Goldstein stated the record did not contain a definitive diagnosis of MS.

The MRI was suggestive of MS but there was no clinical history of

significant MS attacks and there was no test of spinal fluids. R. 861. Dr.

Goldstein further opined that Thompson did not have a medically

determinable impairment. R. 862.

      On August 25, 2017, Thompson’s attorney sent a letter to the ALJ in

which he asked the ALJ to send the Medical Interrogatory Physical

Impairment(s)—Adults form to Thompson’s treating neurologist Dr. Hafez.

R. 284. The ALJ did not do so.




                                Page 33 of 45
      3:19-cv-03132-TSH # 21    Page 34 of 45




      On September 19, 2017, vocational expert Bob Hammond answered

written interrogatories from the ALJ regarding Thompson. The ALJ asked

Hammond to assume the person:

      7. Assume a hypothetical individual who was born on April 24,
      1969, has at least a high school education and is able to
      communicate in English as defined in 20 CFR 404. 1564 and
      416.964, and has work experience as [a cook]. Assume further
      that this individual has the residual functional capacity (RFC) to
      perform light work as defined in 20 CFR 404.1567(b) and
      416.967(b) except able to lift and/carry 20 pounds occasionally
      and 10 pounds frequently; stand and/or walk 6 hours of an 8-
      hour workday; sit for 6 hours of an 8-hour workday;
      occasionally climb ramps/stairs (no ladders, ropes, scaffolds),
      occasional balancing, occasional stooping, frequent reaching
      and handling, no hazards such as dangerous machinery or
      unprotected heights, simple routine tasks in an occupation that
      does not require direct communication with the general public.

R. 291. Hammond opined that such a person could not perform

Thompson’s prior work as a cook. R. 291, 293. Hammond opined that

such a person could perform jobs that exist in the national economy,

including a rag sorter, with 89,000 such jobs in existence nationally;

extrusion press operator, with 127,000 such jobs in existence nationally;

and an injection molder, with 121,000 such jobs in existence nationally. R.

291, 293-94.

      On October 31, 2017, Hammond answered additional interrogatories

submitted by Thompson. R. 303-04. Hammond opined that the person

could not work if she had to lie down at work three times a week for 30
                               Page 34 of 45
      3:19-cv-03132-TSH # 21    Page 35 of 45




minutes each time; such a person could fall once at work and would lose

employment if she fell again; she could not work if she needed to use a

walker to ambulate; and the person could not work if two to three times a

month her visual acuity was diminished to the point that she could not read

keyboards, buttons, dials, or digital displays. R. 303-04.

                        THE DECISION OF THE ALJ

      The ALJ issued his decision on April 2, 2018. R. 15-28. The ALJ

followed the five-step analysis set forth in Social Security Administration

Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires

that the claimant not be currently engaged in substantial gainful activity. 20

C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to

have a severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true,

Step 3 requires a determination of whether the claimant is so severely

impaired that she is disabled regardless of her age, education and work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this

requirement at Step 3, the claimant's condition must meet or be equal to

the criteria of one of the impairments specified in 20 C.F.R. Part 404

Subpart P, Appendix 1 (Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If

the claimant is not so severely impaired, the ALJ proceeds to Step 4 of the

Analysis.

                                Page 35 of 45
         3:19-cv-03132-TSH # 21   Page 36 of 45




      Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden on the last step; the Commissioner must

show that, considering the listed factors, the claimant can perform some

type of gainful employment that exists in the national economy. 20 C.F.R.

§§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005).

      The ALJ found that Walter Thompson met his burden at Steps 1 and

2. Thompson had not engaged in substantial gainful activity since her

application date, July 14, 2014. She suffered from severe impairments of

MS, degenerative disk disease, epilepsy, and depression. R. 17-18. The

ALJ determined at Step 3 that Thompson’s impairments or combination of

impairments did not meet or equal a Listing. R. 18-20.

                                  Page 36 of 45
      3:19-cv-03132-TSH # 21   Page 37 of 45




     The ALJ found that Thompson had the following RFC:

     After careful consideration of the entire record, the undersigned
     finds that the claimant had the residual functional capacity to
     perform light work as defined in 20 CFR 416.967(b) except the
     claimant could never climb ladders, ropes or scaffolds. The
     claimant could occasionally climb ramps and stairs, balance
     and stoop. The claimant could frequently reach and handle.
     She could have no exposure to hazards such as dangerous
     machinery or unprotected heights. The claimant could perform
     simple routine tasks in an occupation that did not require direct
     communication with the general public.

R. 20. The ALJ relied on MRI scans that show Thompson’s MS was stable.

The ALJ also relied on the consultative examinations of Drs. Leung and

Kozma, the opinions of Drs. Smith and Barnes, the opinions of

psychologists Drs. Mehr and Snyder, the examinations in the medical

records that showed normal strength with no muscle atrophy or spasms,

and Dr. Zayas-Rodriguez September 16, 2015 examination in which he

observed that Thompson was pretty strong overall. The ALJ also relied on

medical records that noted Thompson had normal affect and mood and

intact memory and judgment. The ALJ additionally relied on the reports in

the medical records that Thompson engaged in the activities of mushroom

hunting and moving furniture. The ALJ indicated reliance on Thompson’s

Function Reports in which she said that she cared for her pets, prepared

meals, did laundry, drove a riding lawnmower, drove and shopped

regularly, and spent time talking to others on the telephone. The ALJ also
                               Page 37 of 45
         3:19-cv-03132-TSH # 21   Page 38 of 45




noted that Thompson engaging in mushroom hunting and moving metal

furniture was inconsistent with her statements about the effects of her

symptoms. R. 22-25.

     The ALJ acknowledged that Thompson had balance problems and

fell sometimes and had problems with her hands shaking. The ALJ noted

that Thompson’s reports about her balance were inconsistent with the

findings in Drs. Leung and Kozma’s examinations. Those doctors found

that she had good dexterity, normal strength, and could ambulate. The ALJ

also noted that Dr. Kozma indicated that Thompson appeared to be

unsteady, weak, and uncoordinated. The ALJ found that the limitations in

the RFC to a limited range of light work addressed the symptoms

supported by the evidence as a whole. R. 21-22. The ALJ stated:

     By reducing the claimant[‘s RFC] to a less than full range of
     light work and including multiple postural and manipulative
     limitations, for example, providing that she never climb ladders,
     ropes, or scaffolds, providing that she only frequently reached
     or handled and limiting her exposure to workplace hazards,
     these limitations have been reasonably addressed. The
     objective medical record does not support a further reduced
     residual functional capacity or a finding of disabled.

R. 22.

     The ALJ’s also found that Thompson’s statements about her

functional limitations were inconsistent with her Function Reports in which

she stated that she prepared meals, mowed the lawn with a riding mower,
                                  Page 38 of 45
      3:19-cv-03132-TSH # 21    Page 39 of 45




drove, shopped regularly, and spent time with others on the telephone. R.

25.

      The ALJ gave little weight to Dr. Froman’s opinions because: (1) Dr.

Froman used the phrase “customary employment” which is not defined in

the Social Security regulations of rules; (2) he did not discuss what

restrictions would allow Thompson to work; and (3) he based his opinions

at least in part on Thompson’s physical limitations due to her MS and Dr.

Froman was not qualified to opine on functional limitations due to physical

impairments. R. 26.

      The ALJ gave little weight to Dr. Goldstein’s opinions because he did

not opine on Thompson’s functional limitations. R. 26. The ALJ noted that

Thompson’s counsel objected to Dr. Goldstein’s opinions. The ALJ

overruled the objections because they went to the weight of the evidence.

The ALJ further noted that Thompson’s attorney asked the ALJ to send

interrogatories to Dr. Hafez. The ALJ found that sending such

interrogatories were not necessary to develop the record. R. 15.

      Upon establishing Thompson’s RFC, the ALJ determined at Step 4

that Thompson could not perform her prior work as a cook in a restaurant.

The ALJ relied on the RFC and the opinions of vocational expert

Hammond. R. 27.

                               Page 39 of 45
       3:19-cv-03132-TSH # 21    Page 40 of 45




      At Step 5, the ALJ found that Thompson could have performed a

significant number of jobs that existed in the national economy. The ALJ

relied on the RFC determination; the Medical-Vocational Guidelines, 20

C.F.R. Part 404, Subpart P, Appendix 2; and the opinion of vocational

expert Hammond that a person with Thompson’s age, education,

experience, and RFC could perform representative jobs of sorter of

rags/clothes; extrusion press operator, and injection molder. R. 28. The

ALJ concluded that Thompson was not disabled prior to her death. R. 28.

      Walter Thompson appealed. On April 3, 2019, the Appeals Council

denied his request for review. The decision of the ALJ then became the

final decision of the defendant Commissioner. R. 1. Walter Thompson

then brought this action for judicial review.

                                  ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

                                Page 40 of 45
      3:19-cv-03132-TSH # 21    Page 41 of 45




F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2017 WL 5180304, at *1 (October 25, 2017) (originally issued

at 2016 WL 1119029 (March 24, 2016)) (The Social Security Administration

no longer uses the term credibility in the evaluation of statements regarding

symptoms). The ALJ must articulate at least minimally his analysis of all

relevant evidence. Herron v. Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

The ALJ must “build an accurate and logical bridge from the evidence to his

conclusion.” Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

      The decision of the ALJ was supported by substantial evidence. The

physical functional limitations in the RFC finding were supported by: the

medical records and imaging that showed her MS to be stable and her

spinal impairments to be mild; the opinions of Drs. Smith and Barnes; the

findings of Drs. Leung and Kozma in their consultative examinations that

found largely normal gait, strength, range of motion in her extremities, and

dexterity; and the medical examinations that found steady or normal gait,

with normal or near normal strength, and normal range of motion in her

                                Page 41 of 45
       3:19-cv-03132-TSH # 21    Page 42 of 45




extremities without any joint swelling or muscle spasms. The mental

functional limitations in the RFC finding were supported by: the opinions of

psychologists Drs. Mehr and Snyder; the numerous examinations in the

medical records that found intact judgment, insight, thought content; the

examination notes in the medical records that found her depression to be

stable; and the evidence that she was not compliant with her medication.

      Substantial evidence also supported the ALJ’s decision to discount

Dr. Froman’s opinions that Thompson could not handle customary

employment. The ALJ correctly noted that Dr. Froman based his opinion

that she could not work on a combination of Thompson’s physical condition

with MS and her mental status. Dr. Froman’s conclusions to his

examinations, quoted above, support this finding. Dr. Froman stated in his

January 15, 2014 evaluation, “It is unlikely that Janet would be able to

sustain a competitive rate in performing any activities. In all probability, her

work effort would be marred by her limitations in physical function.” R. 371

(emphasis added). Dr. Froman stated in his report from his September 29,

2015 examination, “Once again, I believe that she will have difficulty

managing the stress associated with customary employment, not only

because of the psychological aspects of her situation, but certainly because

of the physical aspects. If indeed she falls, is clumsy, cannot stand well on

                                Page 42 of 45
       3:19-cv-03132-TSH # 21    Page 43 of 45




her feet, this would pose a significant risk to a potential employer.” R. 649-

50 (emphasis added). These statements provide substantial evidence to

support the ALJ’s conclusion that Dr. Froman substantially based his

opinion on Thompson’s physical impairments. The ALJ could properly

conclude that, as a psychologist, Dr. Froman was not qualified to render

such opinions. Thompson’s arguments to the contrary are not persuasive.

      Thompson’s counsel argues the ALJ’s giving Dr. Froman’s opinions

little weight is error. In Thompson’s Reply Brief counsel argues that the

Seventh Circuit has reversed for giving the opinions of a psychiatrist little

weight under similar circumstances citing Gerstner v. Berryhill, 879 F.3d

257, 265 (7th Cir. 2018). The psychiatrist involved in Gerstner had treated

the patient thirteen times in two years. In contrast, Dr. Froman treated

Thompson three times in a 20-month period. More importantly, the

opinions of the psychiatrist in Gerstner involved only the assessment of the

mental health of the patient and were not based on the assessment of the

patient’s “physical function”.

      The ALJ, therefore, could and did discount Dr. Froman’s opinions.

The ALJ’s conclusion on this point was supported by substantial evidence.

      Thompson argues that the ALJ’s RFC finding did not account for

Thompson’s balance problems from her MS, and related problems with her

                                 Page 43 of 45
       3:19-cv-03132-TSH # 21    Page 44 of 45




gait, with repeated falling, and with her double vision. The Court disagrees.

The ALJ also acknowledged Thompson’s limitations due to her MS and in

particular acknowledged Thompson’s problems with balance and falling. R.

21-22. The ALJ, however, found that the RFC that reduced her capacity to

work to a limited range of light work addressed those issues. The ALJ

explained how medical examinations, imaging, and tests supported his

conclusion. The ALJ met the requirement of minimally explaining the basis

of this aspect of his decision. See Herron, 19 F.3d at 333. The Court sees

no basis for reversal on this point.

      Thompson complains that the ALJ submitted interrogatories to Dr.

Goldstein after the administrative hearing, but he refused her request to

send the interrogatories to Dr. Hafez. The Court sees no error. Courts

uphold the reasoned judgment of the ALJ on how much evidence to gather.

Nelms v. Astrue, 553 F.3d 1093, 1098 (7th Cir. 2009). In this case, the ALJ

had an extensive record of medical records, including three consultative

physical examinations and three consultative mental status examinations.

Thompson was represented by counsel and is presumed to have presented

her strongest possible case. See Schloesser v. Berryhill, 870 F.3d 712,

721 (7th Cir. 2017); Nicholson v. Astrue, 341 Fed.Appx. 248, 253 (7th Cir.




                                Page 44 of 45
       3:19-cv-03132-TSH # 21    Page 45 of 45




2009). Under these circumstances, the Court cannot say that the ALJ

erred in not seeking another opinion from Dr. Hafez.

      Thompson argues that the ALJ erred by equating daily activities at

home with the ability to perform a full-time job. The Court disagrees. The

ALJ found that Thompson’s statements about her activities were

inconsistent. R. 25. The ALJ may properly consider the inconsistencies in

reports of daily activities in evaluating the weight to give a claimant’s

statements about the limiting effects of her symptoms. See SSR 16-3p,

2017 WL 5180304 at *7. The ALJ did not equate her daily activities with

full-time work. There was no error.

      THEREFORE, IT IS ORDERED that Defendant Commissioner’s

Motion for Summary Affirmance (d/e 19) is ALLOWED, Plaintiff Walter

Thompson’s Brief in Support of Motion for Summary Judgment (d/e 15) is

DENIED, and the decision of the Defendant Commissioner is AFFIRMED.

THIS CASE IS CLOSED.

ENTER: July 20, 2020


                                s/ Tom Schanzle-Haskins
                                TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 45 of 45
